t c memo united_states tax_court rosalyn deutsch petitioner v commissioner of internal revenue respondent docket no filed date decedent d who died in bequeathed his spouse p minimal assets from a net estate of dollar_figure in p elected against d's will to take the florida elective share of percent of the net estate or dollar_figure the estate reported distributable_net_income dni of dollar_figure including dollar_figure of capital_gains that d's personal representative treated as estate income and dollar_figure of distributions to the estate from d's individual_retirement_accounts pursuant to order of the florida probate_court d's personal representative paid p the elective share in but made no distributions to the residuary beneficiaries until the personal representative claimed a distribution_deduction of dollar_figure for under sec_661 i r c on the ground that all the estate's dni had been included in the payments to p in satisfaction of her elective share p did not include in her gross_income any part of the elective share held payments to p in satisfaction of her florida elective share are not distributions of income or amounts properly paid or credited or required to be distributed to beneficiaries within the meaning of sec_661 sec_662 i r c and sec_1_661_a_-2 income_tax regs p’s florida elective share is excluded from her gross_income kenneth m hart and stephen g vogelsang for petitioner sergio garcia-pages and kenneth a hochman for respondent memorandum findings_of_fact and opinion beghe judge respondent determined a deficiency of dollar_figure in petitioner's income_tax the issue for decision is whether distributable_net_income dni of the estate of petitioner's deceased husband is included in her gross_income by reason of the payment to her during of her elective share of the estate under florida law we hold that petitioner is not required to include any part of the payment of her elective share in gross_income all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by reference petitioner resided in lake worth florida when she filed the petition petitioner and seymour deutsch decedent had been married for approximately years when he died on date at age decedent was survived by three children from his first marriage jay r deutsch mr deutsch and his two sisters decedent’s sister and her children among them richard l braunstein mr braunstein also survived decedent decedent died testate leaving a net estate of dollar_figure decedent left petitioner substantially less than the statutory 30-percent elective share of dollar_figure that she was entitled to under fla stat ann sec_732 west under the will petitioner would have taken no more than decedent's interests in two country clubs the woodcrest and fountain bonds and furnishings and other tangible_personal_property located at his residence a lake worth florida condominium the will also purported to devise2 to petitioner the condominium which terminology in this area has become quite confusing in a distinction dating from the 19th century a testator devises real_property to a devisee and bequeaths personal_property to a legatee dukeminier wills trusts and estate sec_36 in recent years the terms have become synonymous in some jurisdictions the florida probate code for example uses continued actually passed to her outside the probate_estate as surviving tenant by the entirety the will devised the residuary_estate in equal shares to mr deutsch and his sisters decedent's will designated mr deutsch a certified_public_accountant and mr braunstein an attorney as executors or personal_representatives of his estate in date mr braunstein informed petitioner that he believed decedent had intended to increase the amounts left to her under his will mr braunstein also informed petitioner that regardless of the provisions of the will she was entitled to elect to take the florida elective share he further told her that he would apprise decedent's children of his understanding of decedent's intention to change his will shortly thereafter mr braunstein disclaimed his bequest under the will on date petitioner filed an election to take elective share with the probate division of the circuit_court for the 15th judicial circuit for palm beach county florida probate_court petitioner's election resulted in more than continued devise to describe the transfer at death of personal_property as well as real_property fla stat ann sec_731 west the terms executor and personal representative are synonymous fla stat ann sec_731 west defines personal representative as a court appointed fiduciary who administers a decedent’s estate for purposes of the florida probate code the definition supersedes executor and other synonymous terms id years of acrimonious litigation between her and mr deutsch in divisions of the palm beach county circuit_court over the amount of petitioner's elective share the timing of its payments and ultimately whether such payment would cause petitioner to suffer the entire federal_income_tax impact of the estate's dni on date the personal_representatives filed a petition for determination of elective share with the probate_court the personal_representatives asked the probate_court to defer payment of petitioner's elective share pursuant to fla stat ann sec_732 west until after they had filed the estate_tax_return which was due upon the expiration of an extension on date petitioner's answer of date requested the probate_court to compel immediate payment several concerns some based on incomplete and erroneous information impelled petitioner and her attorneys to request prompt payment of her elective share petitioner's attorneys correctly advised her that the elective share was not entitled to participate in income of the estate and that until the probate_court ordered payment of the elective share she would not be entitled to receive interest on the fund but petitioner's attorneys mistakenly believed that the estate was already liquid at the time of petitioner's election and thus could easily pay the elective share without delay until date consistent with their mistaken belief in the estate's liquidity petitioner and her attorneys also mistakenly believed that the estate's dni would not exceed dollar_figure notwithstanding that the florida elective share is not entitled to participate in estate income petitioner's attorneys believed that petitioner's elective share would attract the estate’s dni in the year of payment as early as summer petitioner's attorneys were trying to minimize the impact of the estate’s dni on petitioner's income_tax_liability well before they learned in late september how much dni there would be in a date letter to mr deutsch's attorneys petitioner's attorneys asked the estate to make an immediate distribution to the residuary beneficiaries which would have required them to include their proportionate shares of dni in their taxable_income in subsequent telephone conversations with mr deutsch's attorneys at the end of august petitioner's attorneys again asked the estate to make concurrent distributions to the residuary beneficiaries when mr deutsch refused to do so petitioner's attorneys asked him to postpone payment of the elective share until a later year on date petitioner filed with the probate_court a motion for appointment of administrator ad litem alleging that mr deutsch's dual role as estate fiduciary and beneficiary created a conflict of interest on date petitioner and her attorneys were informed by one of mr deutsch's attorneys that the estate income for would exceed dollar_figure at a hearing on the motion before the probate_court on date the parties discussed amounts and components of estimated estate income based upon mr deutsch's work papers which were presented to the probate_court in support of the estate's plan to satisfy petitioner's elective share the parties stipulated that estate income was projected to be dollar_figure in and dollar_figure in petitioner asked the probate_court to synchronize payment of the elective share with distributions to the residuary beneficiaries the parties entered into a settlement stipulating the projected income the size of the net estate dollar_figure and the elective share dollar_figure and the assets to be used to satisfy the elective share the probate_court ratified this settlement in an agreed order dated date the day of the hearing the order also provided for the transfer to petitioner as part of the elective share of the specific assets that would have passed to her under the will with the balance to be paid in cash the probate court's order directed the personal_representatives to pay petitioner the elective share in its entirety in and not to make any distributions to the residuary beneficiaries until or thereafter in the same order the probate_court denied petitioner's motion for appointment of an administrator ad litem on date in response to petitioner's motion for rehearing the probate_court amended its order to permit but not require the personal_representatives to make distributions to the residuary beneficiaries during petitioner promptly appealed the modified order in date the florida fourth district_court of appeals dismissed the appeal on date during pendency of the appeal mr deutsch tendered and petitioner accepted payment of the elective share less amounts left in escrow to pay various state tax_liabilities the estate paid petitioner the amount that had been fixed by the agreed order of date it did not include interest from the date of the agreed order to the date of payment in the calendar_year fiduciary income_tax return for decedent's_estate filed date pursuant to extensions mr deutsch reported dni of dollar_figure net of tax-exempt_interest and claimed a distribution_deduction for that amount pursuant to sec_661 for the payment to petitioner in satisfaction of her elective share mr braunstein did not sign the estate’s fiduciary income_tax return the dollar_figure of dni reported by the estate was divided into three major categories dividend and interest_income of dollar_figure some of which the estate received after petitioner received her elective share on date dollar_figure of income from individual_retirement_accounts ira's including post mortem interest and other income paid to the estate in and capital_gains of dollar_figure that pursuant to advice from the attorney who drafted decedent’s will mr deutsch treated as estate income in their entirety the capital_gains consisted entirely of post mortem asset appreciation that the estate realized when mr deutsch liquidated estate assets in anticipation of paying the elective share to petitioner on date petitioner filed her income_tax return pursuant to extensions petitioner's return did not include the dni shown by the estate’s fiduciary income_tax return as having been distributed to her petitioner's return included a form_8275 disclosure statement under sec_6661 with a rider that disclosed receipt of the elective share and its noninclusion in her gross_income and also disagreed with inclusion of the capital_gains in estate dni following dismissal in date of her appeal of the probate_court order petitioner sued mr deutsch in the civil division of the circuit_court for the 15th judicial circuit for palm beach county florida petitioner alleged that mr deutsch had violated his fiduciary duty to her by intentionally plac ing of the income_tax burden on petitioner and diverted from himself and his relatives their share of the income_tax burden the complaint did not name mr braunstein on date petitioner proposed settling her suit against mr deutsch she asked the estate to place dollar_figure in escrow until expiration of the 3-year period of limitations on petitioner's federal_income_tax return to be paid only if respondent determined an income_tax deficiency against petitioner by reason of her receipt of the elective share in the same letter petitioner asserted that no case law statutory law or irs ruling holds that the florida elective share carries out distributable_net_income mr deutsch responded that he did not wish to play audit roulette and counter-offered to pay petitioner dollar_figure to settle all her claims and serve as a war- chest for any controversy with respondent in date petitioner accepted that offer and settled her suit against mr deutsch for a payment of dollar_figure on date prior to the date expiration of the period of limitations on assessment of a income_tax deficiency against the estate respondent determined that petitioner had received a distribution of income of dollar_figure from the estate during and sent her a notice of a deficiency of dollar_figure in her income_tax for that year petitioner filed a timely petition with this court the personal_representatives had made distributions from the estate to the residuary beneficiaries in and as of the time of trial the personal_representatives had not made final distributions from the estate opinion the question for decision is whether payments in satisfaction of a surviving spouse’s elective share under florida law the florida elective share are distributions of income or other_amounts_properly_paid_or_credited_or_required_to_be_distributed sec_661 sec_662 sec_1_661_a_-2 income_tax regs that carry out the estate’s dni to the recipient we begin our inquiry by summarizing the issues that bear on the question as framed and argued by petitioner and respondent petitioner argues citing and quoting ferguson freeland ascher federal income_taxation of estates trusts and beneficiaries sec_1 pincite 2d ed supp ferguson et al that the florida elective share is not subchapter_j property in petitioner’s view the florida by not issuing a timely protective notice_of_deficiency to the estate respondent lost the opportunity for a comprehensive resolution of the issues in this case in a consolidated proceeding that would have avoided any potential whipsaw but see the provisions for statutory mitigation secs particularly sec_1312 see also sec_1_1312-5 income_tax regs and transferee_liability sec_6901 as to petitioner's status as a nontransferee see 645_f2d_540 6th cir revg tcmemo_1978_482 22_tc_415 elective share passes from a decedent to a surviving_spouse outside the subchapter_j estate so that the distribution rules of subchapter_j simply do not apply see also zaritsky lane federal income_taxation of estates and trusts sec dollar_figure pincite 2d ed supp petitioner also relies on revrul_64_101 c b part modified by revrul_71_ 1971_1_cb_163 in which the commissioner ruled that payment of the statutory predecessor of the elective share florida statutory dower did not carry out the estate’s dni to the surviving_spouse respondent argues that petitioner is an estate beneficiary whose elective share interest is qualitatively indistinguishable from the interests of the estate’s residuary beneficiaries in response to petitioner’s argument that any differences between the florida elective share and statutory dower amount to a the terms subchapter_j estate and subchapter_j property were introduced in ferguson freeland stephens federal income_taxation of estates and beneficiaries to describe property of decedent that for whatever reason becomes subject_to the subchapter_j distribution rules see also ferguson freeland ascher federal income_taxation of estates trusts and beneficiaries sec_1 pincite 2d ed supp ferguson et al petitioner raised alternative arguments if we were to hold that petitioner’s elective share is subchapter_j property petitioner was a creditor of the estate and not a sec_643 beneficiary payment in satisfaction of the florida elective share qualified as a specific_bequest under sec_663 and capital_gains were not properly includable in estate dni because we decide the main issue as we do we need not address petitioner’s alternative arguments distinction without a difference respondent argues that any comparison between them is inapposite inasmuch as state law is the source of legal rights and interests in property and income we first ascertain the legal and economic characteristics of the florida elective share under the florida probate code as compared with florida statutory dower in so doing we are bound and guided by the relevant rulings of the florida supreme court 387_us_456 and give proper regard to rulings of the lower florida courts id we then determine the effect of those legal rights and interests for federal_income_tax purposes in accordance with federal_income_tax principles and rules 309_us_78 305_us_188 194_f2d_812 10th cir we agree with petitioner and conclude that the distribution rules of subchapter_j do not apply to her florida elective share the legal and economic differences between petitioner's interest in the florida elective share and the interests of the residuary beneficiaries are so significant that their respective interests must be treated differently for federal_income_tax purposes the florida elective share which replaced statutory dower in should be accorded the same federal_income_tax treatment as statutory dower because they have common legal and economic characteristics that justify their exclusion from the subchapter_j estate the exclusion of the florida elective share from the subchapter_j distribution rules is confirmed by its lack of any legal or economic participation in estate income which under florida law accrues in this case for the ultimate benefit of the estate’s residuary beneficiaries comparison of elective share with statutory dower florida statutory dower from until its replacement in by the florida elective share was a widow's changed to surviving_spouse in one-third interest in fee simple of the real_property which was owned by her husband at the time of his death and an absolute one-third interest in all personal_property owned by her husband at the time of his death fla stat ann sec dollar_figure west repealed the widow was also entitled to mesne profits on statutory dower or income earned by the dower interest from the date of the election to take dower until the date of actual payment fla stat ann sec dollar_figure west repealed statutory dower was originally free from all liability for the debts of the decedent and all costs charges and expenses of administration fla laws ch sec_35 however it was modified in our analysis of florida statutory dower refers to the version which was contemporaneous with revrul_64_101 c b part modified by revrul_71_167 1971_1_cb_163 the florida legislature modified statutory dower from time to time throughout the entire period that it was in force to render the widow's dower interest in personal_property liable for secured debts liens mortgages and other encumbrances fla laws ch sec_1 in the florida legislature enacted the florida probate code which abolished statutory dower and replaced it with the florida elective share fla stat ann sec_732 west in its present form percent fla stat ann sec_732 west of all property of the decedent wherever located that is subject_to administration except real_property not located in florida fla stat ann sec_732 west valued on the date of death fla stat ann sec_732 west the new elective share differed from statutory dower in major respects unlike dower as to which only personal_property was liable for secured debts the elective share is calculated net of all liens mortgages and unsecured claims fla stat ann sec_732 west including funeral_expenses fla stat ann sec_731 west paredes v mclucas so 2d fla dist ct app second the elective share does not accrue mesne profits it does not participate in post mortem economic gains and losses and estate income price v florida natl bank so 2d fla dist ct app although the electing spouse is entitled to interest on the share from the date of the order directing the personal representative to pay id the elective share retains many fundamental attributes of statutory dower see hanley elective share in basic practice under florida probate code sec pincite 3d ed redfearn wills and administration in florida sec 6th ed supp the florida statutes governing the current elective share and statutory dower provide a virtually absolute right to the surviving_spouse to elect to take the respective shares fla stat ann sec_732 west fla stat ann sec dollar_figure west repealed catlett v chesnut so fla both of which vest at death in re estate of donner so 2d fla dist ct app dower vests at death fla stat ann sec_732 west the surviving_spouse of a person who dies domiciled in florida shall have the right to take her elective share like statutory dower the elective share becomes a fixed claim against the estate as of the date of decedent’s death wax v wilson so 2d fla ct app citing catlett v chesnut supra of the amount determined by the probate_court fla stat ann sec_732 west under florida law payment of the elective share takes precedence over distributions to all other beneficiaries including those receiving specific bequests fla stat ann sec_733 west just as statutory dower took such precedence in re malone’s estate so 2d fla murphy v murphy so fla catlett v chesnut supra pincite under fla stat ann sec_733 west payment of debts estate and inheritance taxes family allowances exempt_property elective share charges expenses of administration and devises are to be paid in the absence of specific provision in decedent’s will or designation of funds or property to be used first from property not disposed of by the will and then in turn by residuary devises property not specifically or demonstratively devised and last by specific or demonstrative devises consistent with fla stat ann sec_733 west and the substantively identical legal characteristics of the florida elective share and its predecessor statutory dower the florida supreme court has interpreted the florida elective share as effectively entitling the surviving_spouse to the same longstanding legislative favor and senior status relative to fla stat ann sec_733 west honors provisions in a will for payments or transfers of assets in satisfaction of an elective share prior to the scheme described in the text respondent concedes that property passing pursuant to such provisions would be excluded from the subchapter_j distribution rules as a sec_663 specific_bequest decedent made no such provisions in his will for payment of the elective share although the probate_court in its agreed order did include in petitioner’s elective share the assets purportedly devised to petitioner under the will beneficiaries under the decedent’s will that statutory dower enjoyed prior to via v putnam so 2d fla elective share in re estate of donner supra pincite dower see also pawley v pawley so 2d n fla in via v putnam supra the florida supreme court recently concluded that the elective share and pretermitted spouse statutes give priority to the surviving_spouse of a subsequent marriage over the contractual rights of the children of the decedent’s prior marriage who are beneficiaries of their parents’ mutual_wills the court justified its holding as protecting the institution of marriage that has been a cornerstone of western civilization and the most important type of contract ever formed’ via v putnam supra pincite quoting in re estate of yohn so 2d fla boyd j concurring the confirmation by via v putnam so 2d fla of the continued favored status of the surviving spouse's interest in the elective share undercuts respondent’s reliance on the florida intermediate appellate decision in williams v harrington so 2d fla dist ct app for the proposition that payment of the florida elective share is a sec_662 distribution the appellate court had held that the surviving_spouse having paid income_tax upon receipt of her elective share was not entitled to contribution from the estate’s residuary beneficiaries that decision was based upon the assumption that since subchapter_j was in effect when the florida legislature enacted the current probate code the florida legislature must have intended that payments in satisfaction of the elective share would be treated as sec_662 distributions but see cooper v parkinson so 2d fla dist ct app enforced contract between continued subchapter_j income attribution_rules the income attribution_rules of subchapter_j give effect to the distinction made by sec_102 between gifts and inheritances of property which are excluded from a recipient's gross_income sec_102 and the income derived therefrom sec_102 and gifts of income from property sec_102 268_us_161 which are included in a recipient’s gross_income subchapter_j retains the conduit principle of the code to pass income from an estate_or_trust to its beneficiaries see h rept 83d cong 2d sess 104_tc_1 affd on other grounds 103_f3d_104 10th cir while introducing the mechanism of dni to determine the amount and character of that income to avoid both the necessity of ‘tracing’ and an inquiry into the subjective intention of executors 469_f2d_310 see also h rept supra kitch v commissioner supra a distribution included in the gross_income of a beneficiary under subchapter_j is treated as a gift bequest devise or inheritance of income from property sec_102 continued recipient of florida statutory dower and estate beneficiaries that those beneficiaries would reimburse her for federal_income_tax paid_by her on receipt of an advance_payment of statutory dower a application of subchapter_j distribution rules to estates estates which are not required to distribute currently all income received are taxed only on income not actually distributed or required to be distributed to beneficiaries sec_641 sec_661 with a deduction for distributions included in beneficiaries' gross_income under sec_662 sec_661 beneficiaries must include sec_662 distributions in their gross_income in tiers first income required to be distributed currently sec_662 and second all other_amounts properly paid credited or required to be distributed sec_662 dni is ratably allocated among all first tier distributions sec_662 and the balance is then ratably allocated among all second tier distributions sec_662 amounts distributed in excess of dni are deemed to be distributions of corpus passing to the beneficiary tax-free id in most cases distributions by estates during administration are in the second tierdollar_figure sec_663 excludes payments of specific sums of money or specific property from the subchapter_j estate thus giving effect to the distinction made by state law between payments in satisfaction of the florida elective share are not first tier distributions inasmuch as the florida probate code does not require that such transfers be made as distributions of current income fla stat ann sec_732 west see also fla stat ann sec dollar_figure west repealed dower is one-third share in property specific bequests of property and bequests from the residuary_estate see eg park lake presbyterian church v estate of henry so 2d fla dist ct app although the code does not expressly state that sec_663 gifts or bequests are excluded from a recipient's gross_income under sec_102 the regulations sec_1_102-1 income_tax regs acknowledge that they enjoy this status bittker lokken federal taxation of income estates and gifts sec_81 pincite 2d ed supp no dollar_figure b sec_662 not all-inclusive the distribution rules of sec_661 and sec_662 and the exclusion for specific bequests provided by sec_663 do not exclusively govern the sec_102 differentiation between nontaxable gifts and inheritances of property and taxable_income from property because sections found in subpart c of at the inception of the code the architects of subchapter_j recognized that the statutory framework of sec_661 through could result in misattributions of estate income among estate beneficiaries see kamin surrey warren the internal_revenue_code of trusts estates and beneficiaries colum l rev see also fillman selections from subchapter_j tax l rev not long after enactment of subchapter_j statutory modifications were proposed in h_r 86th cong 2d sess incorporating recommendations of a report by the advisory group on subchapter_j of the internal_revenue_code of final report on estates trusts beneficiaries and decedents comm print which would among other things have expanded the scope of the sec_663 exclusion of specific bequests and applied the separate_share_rule of sec_663 to estates however the bill was never enacted subchapter_j do not expressly claim the attribute of exclusiveness they are not regarded as having that attributedollar_figure under various judicial regulatory and administrative exceptions certain assets in which a decedent had an interest are excluded from the subchapter_j estate as a result the subchapter_j distribution rules do not apply to their transfer or receiptdollar_figure in 35_tc_962 we held that subchapter_j distributions do not include income generated by property held in joint and survivorship tenancies because the decedent’s interest ceases to exist at death supplanted by the surviving joint tenant’s interest leaving nothing for the estate to administer id pincite see also 289_us_109 tenancy_by_the_entirety edmonds v this is in contrast to secs found in subpart e of subchapter_j concerning the income_tax treatment of grantor trusts which are expressly granted the attribute of exclusiveness by the last sentence of sec_671 see h rept 83d cong 2d sess a212 sec_1_671-1 income_tax regs sec_661 and sec_662 also do not govern situations in which those sections conflict with more specific code sections in subchapter_j such as sec_691 concerning income_in_respect_of_a_decedent rollert residuary_trust v commissioner 80_tc_619 affd 752_f2d_1128 6th cir sec_682 concerning income of an estate in cases of divorce 104_tc_1 affd on other grounds 103_f3d_104 10th cir and sec_642 concerning the charitable deduction for estates and trusts 462_f2d_512 commissioner 90_f2d_14 9th cir affg 31_bta_962 joint and survivorship tenancy dollar_figure similarly funds deposited in joint and survivorship bank accounts title to which passes to the survivor under state law while included in a decedent’s gross_estate for federal transfer_tax purposes sec_2040 sec_20_2040-1 estate_tax regs pass outside the subchapter_j estate because the funds are not subject_to estate administration petersen v commissioner supra proceeds of life_insurance policies sec_101 sec_1_101-1 income_tax regs totten trusts or savings bank account trusts property held in revocable trusts that terminate at death whose corpus is transferred to named beneficiaries and property held in irrevocable trusts over which decedent retained a life interest are other instances of property includable in a decedent’s gross_estate for estate_tax purposes see sec_2036 transfers with retained life estates transfers taking effect at death revocable transfers proceeds of life_insurance none of the payments or distributions of which are included in sec_661 and sec_662 distributions see zaritsky citing 35_tc_962 the commissioner later published revrul_62_116 1962_2_cb_207 under which the exclusion of income derived from property from the subchapter_j estate was based upon whether the property was subject_to estate administration and possession by the estate administrator see also ferguson et al supra sec_1 to pincite lane supra sec dollar_figure pincite to 1-dollar_figure in each of these preceding instances federal_income_tax treatment takes into account the legal and economic characteristics of the property interest under state law by excluding the transfer of such property from the subchapter_j distribution rules sec_1_661_a_-2 income_tax regs limits the scope of sec_662 by excluding from second tier distributions all transfers of a decedent’s fee simple interest_in_real_property to heirs legatees or devisees when title passes directly under state law upon decedent’s death specific devises by a decedent of real_property the title to which passes directly at his death which might otherwise be excluded from subchapter_j property under an expansive reading of sec_663 are instead excluded from second tier distributions because they do not constitute an amount_paid credited or required to be distributed under sec_661 sec_1_663_a_-1 income_tax regs the commissioner has also ruled that a transfer of real_property which would otherwise be part of the residuary_estate the code also provides for other exclusions from the subchapter_j distribution rules such as lump-sum rollovers of a decedent’s ira assets to the ira of a surviving_spouse sec_401 sec_408 and the successor_in_interest regulations of sec_1_706-1 income_tax regs sec_706 as amended by taxpayer_relief_act_of_1997 publaw_105_34 111_stat_788 has been modified to end the tax_year of a partnership year with respect to the death of a partner for tax years beginning after date is also excluded from the subchapter_j estate when title to such property passes directly to an heir or devisee e ven though the real_property is in the possession of the executor or administrator during the period of administration such transfers are subject only to the general provisions of sec_102 of the code revrul_68_49 1968_1_cb_304 cf revrul_62_116 1962_2_cb_207 in revrul_64_101 c b part relied upon by petitioner the commissioner advanced the broad exclusion of real_property as the primary ground for similarly excluding payment of florida statutory dower from sec_662 distributions the commissioner primarily justified the exclusion of dower by its similarities in legal characteristics to the real_property exception provided in sec_1_661_a_-2 income_tax regs revrul_64_101 c b part pincite the commissioner went on to declare that the statutory dower interest might be even more absolute than real_property since real_property might be liable for debts of the estate id in the personal_property portion of florida statutory dower was liable for secured debts of the estate while real_property was not so liable fla stat ann sec dollar_figure west repealed fla laws ch sec_1 in contrast the entire florida elective share both real and personal_property is reduced by both secured and unsecured claims fla stat ann sec_732 west revrul_64_101 c b part to the extent that it reflects an assumption that none of the statutory dower interest could be subject_to secured debts misreads florida law however it continued revrul_64_101 c b part pincite also cited similarities in purpose and effect between statutory dower and temporary family support allowances payable from corpus which were excluded from the subchapter_j estate under sec_1_661_a_-2 income_tax regs at the time revrul_64_101 c b part was published however 50_tc_562 held invalid that portion of sec_1_661_a_-2 income_tax regs and the regulation was accordingly modifieddollar_figure nevertheless in modifying the portion of the regulation dealing with family support allowances the commissioner did not retract support for the exclusion of statutory dower from the subchapter_j estate on the ground of its legal similarity to real_property whose title directly vests in a continued obviously does not rely upon that reading inasmuch as it relies upon the similarity of statutory dower to real_property passage of title to which is subject_to debts secured_by mortgages and other liens under sec_1_661_a_-2 income_tax regs as it currently reads temporary family and surviving_spouse support allowances whether payable from income or corpus under local law are included in a beneficiary's gross_income as second tier distributions sec_1_662_a_-2 sec_1_662_a_-3 income_tax regs but see ferguson et al supra sec dollar_figure pincite which distinguishes between statutory nonvested family support allowances which may be awarded at the discretion of the presiding court 279_f2d_292 9th cir affg 30_tc_812 and are included in subchapter_j distributions and vested family support allowances which are excluded deviseedollar_figure thus revrul_64_101 c b part continued to have vitality insofar as it relied upon the real_property exception of sec_1_661_a_-2 income_tax regs to justify the exclusion of florida statutory dower from subchapter_j distributions exclusion of statutory dower from surviving spouse’s gross_income requires exclusion of elective share several legal and economic characteristics of statutory dower virtually replicate the characteristics of transfers of decedents’ real_property both are rights to property fla stat ann sec dollar_figure west repealed that vest in the recipient at decedent’s death emmerson v merritt n e ill real_property vests at death jones v federal farm mortgage corp so fla same in re estate of donner so 2d pincite dower vests at death while both rights of succession share antecedents rooted in the common_law they have both evolved into transfers at death whose rights and limitations now are a matter of legislative discretion 314_us_556 coral gables first natl bank v hart so 2d fla devolution is a matter of legislative discretion the most significant limitation on both interests is liability for see t d 1973_2_cb_210 transmittal_memorandum for proposed change to sec_1_661_a_-2 income_tax regs from irs to assistant secretary of treasury for tax policy decedent’s debts see eg fla stat ann sec_733 west power of sale over real_property to pay debts fla stat ann sec dollar_figure west repealed personalty liable for decedent’s secured debts after the commissioner’s ruling in revrul_64_101 c b part confirmed that the longstanding practice of excluding dower from a widow’s gross_income under the code and earlier revenue acts would be continued under the code merten's law of federal income_taxation sec dollar_figure pincite amounts received as dower by a widow are not taxable under the code there is no evidence in the legislative_history of the code that congress intended to reverse the exclusion when it enacted subchapter jdollar_figure that exclusion ensures that the surviving_spouse will incur no income_tax_liability by in 419_fsupp_68 s d n y affd on another ground 579_f2d_185 2d cir the district_court expressed the view that payment of a former version of the new york elective share which was entitled to share in estate income resulted in sec_662 distributions to the surviving_spouse is distinguishable the court_of_appeals for the second circuit framed the issue in lemle as whether having already received payments out of estate income the taxpayer a surviving_spouse can by subsequent compromise_agreement recharacterize them as payments of principal lemle v united_states f 2d pincite when she and her husband’s estate subsequently settled her right to the new york elective share the court_of_appeals decided that the taxpayer could not do so id cf 25_tc_1015 income received as part of settlement in lieu of a statutory forced_share which was entitled to share in estate income under illinois law was taxable to the surviving_spouse under sec_162 of the code reason of the transfer to her of property in satisfaction of statutory dower in excess of any_tax liability incurred by reason of her receipt of mesne profits the exclusion is also consistent with the longstanding solicitude of the florida legislature towards the economic interests of the surviving_spouse that has been repeatedly implemented by the florida supreme court see eg via v putnam so 2d fla in re malone’s estate so 2d pincite pawley v pawley so 2d fla catlett v chesnut so pincite in re estate of donner so 2d fla dist ct app dollar_figure the florida elective share possesses the same legal and economic characteristics as statutory dower and real_property a surviving spouse's right to her elective share arises from local law vests at decedent's death fla stat ann sec_732 west and is similarly subject_to certain limitations see eg fla stat ann sec_732 west elective share calculated net of decedent's debts the surviving_spouse who elects to take her florida elective share enjoys for purposes of payment of her share the same precedence over other estate beneficiaries as was enjoyed by a widow who elected to take statutory dower via v putnam supra pincite see g_c_m date referring to the solicitude of state legislatures for the rights of surviving spouses and expressing the view that exclusion of statutory dower under code is consistent with the exclusion in practice under the code moreover the florida elective share unlike statutory dower does not share in income of the estate or mesne profits nor is it entitled to interest from the estate prior to the date distribution is ordered by the probate_court price v florida natl bank so 2d pincite this is because fla stat ann sec_732 west fixes the amount as of the date of decedent's death without any other express statutory provision for income to accrue a transfer of statutory dower to a surviving_spouse included both property and mesne profits and the surviving_spouse incurred an income_tax_liability under sec_102 to the extent of the mesne profitsdollar_figure the fact that the surviving_spouse who elects the florida elective share incurs no similar income_tax_liability because she is not entitled to enjoy in revrul_71_167 1971_1_cb_163 the commissioner modified revrul_64_101 c b part pincite which had included mesne profits in the widow’s income as a gift bequest devise or inheritance of income from property under sec_102 to express the view that mesne profits are instead included in the estate’s gross_income and that payments of mesne profits earned by dower assets are includable in the gross_income of the widow under sec_662 and deductible by the estate under sec_661 inasmuch as the florida elective share does not have any income component we express no view on the correctness of revrul_71_167 1971_1_cb_163 with respect to the transfer to a surviving_spouse of income earned by a statutory forced_share we also express no view on whether the calculus of factors leading to our holding that the florida elective share is excluded from second tier distributions would change were the share to have an income component other than to observe that the lack of entitlement to income means that the florida elective share consists entirely of property for estate accounting purposes any portion of estate income only confirms that the payment of the florida elective share is not a subchapter_j distribution the dissociation of the florida elective share from estate income is illustrated in the case at hand by the following catalog of the respective interests of the surviving_spouse and the residuary beneficiaries of the deutsch estate in various categories of estate income in the estate received dollar_figure in interest and dividends petitioner had no right to receive participate in or enjoy any of these items because the estate received them after decedent's death the probate_court fixed the value and amount of the elective share as of the date of decedent’s death fla stat ann sec_732 west furthermore the estate received some of those items of income after it had paid petitioner on date bearing in mind that the estate's taxable_year was the entire calendar_year the estate also realized dollar_figure in net capital_gains that because decedent's assets received a step-up_in_basis at his death to fair_market_value sec_1014 measured appreciation in estate assets only from the date of death until sale petitioner enjoyed no benefits from that post mortem appreciation because her share was valued as of the date of decedent’s death fla stat ann sec_732 west although the assets whose sale generated the gains were realized in order to enable the estate to pay petitioner’s elective share the economic benefit of those gains inured solely to the estate and its residuary beneficiaries mr deutsch and his sisters mr deutsch’s purported allocation of capital_gains to income whatever its effect for estate accounting purposes had no practical consequence whatsoever with respect to the relative entitlements of petitioner and the residuary beneficiaries the largest components of the estate's dni totaling dollar_figure were the distributions to the estate from decedent's ira's the bulk of the income from the ira's represented the proceeds of decedent's lifetime accumulations of deferred_compensation and were included in estate principal under florida law fla stat ann sec c west although petitioner had an economic_interest equal to percent of the value of the ira’s reflected in the amount of the elective share the remaining percent redounded to the benefit of the residuary beneficiaries neither subchapter_j nor the income_tax law generally provides for allocating income between petitioner on the one hand and the estate and its beneficiaries on the other on the basis of their proportionate economic interests therein because the quantitative interest of the estate and its residuary beneficiaries in the income from the ira’s is more than twice as large as petitioner’s interest therein the entire amount of that income should remain with the estatedollar_figure sec_662 does not exclusively govern all transfers by a decedent’s estate that are not otherwise governed by sec_662 and sec_662 as income required to be distributed currently second tier distributions do not include interests in joint tenancies income derived therefrom transfers at decedent’s death of title to real_property or payments in satisfaction of statutory dower all of which share a number of legal and economic characteristics in revrul_64_ c b part the commissioner has conceded that statutory dower is properly excluded from second tier distributions under the code just as payments for statutory forced shares were excluded from distributions of estate income under the code and earlier revenue actsdollar_figure the same must hold true of petitioner’s florida elective share when more than one person has dealings or interests with respect to an item_of_income the relative interests must be weighed and the item attributed to the person whose relationship thereto is most significant for income_tax purposes the code does not allocate income between such persons on some ratio derived from the importance of their various interests this basic principle was first articulated in american law institute tentative draft no date a major departure point for what eventually was enacted as the code see also surrey warren federal income_taxation see supra note and accompanying text we conclude that payment to the surviving_spouse in satisfaction of the florida elective share is not a distribution within the meaning of sec_661 and sec_662 petitioner is not required to include any part of the payment of her florida elective share in gross_income for petitioner decision will be entered
